Dismissed and Memorandum Opinion filed February 21, 2008







Dismissed
and Memorandum Opinion filed February 21, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00602-CV
____________
 
THOMAS R. AJAMIE and AJAMIE LLP, Appellants
 
V.
 
ROBERT WEISS and ROBERT H. WEISS& ASSOCIATES,
P.C., Appellees
 

 
On Appeal from the
151st District Court
Harris County,
Texas
Trial Court Cause
No. 2006-33057
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 7, 2007.  On February 11, 2007,
appellants filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
February 21, 2008.
Panel consists of Justices Yates, Guzman, and Brown.